            Case 3:20-cr-00100-KAD Document 1 Filed 06/30/20 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

                                        Grand Jury H-19-1

UNITED STATES OF AMERICA
                                                    CRIMINAL NO. 3:20C~(
               V.
                                                    VIOLATIONS:
LUIS CARRASQUILLO, a/k/a "Cuchi"                    21 U.S.C. §§ 841(a)(l) and 846
JASHUA CARRASQUILLO, a/k/a "Chuy"                   (Conspiracy to Distribute and to Possess with
AARON CLAYTON, a/k/a "Ace"                          Intent to Distribute Controlled Substances)
DARRICK SHELBY, a/k/a "Butch,"
  and "Butchy Brown"                                21 U.S.C. §§ 841(a)(l) and 841(b)(l)(B)
HECTOR UMPIERRE                                     (Possession ,vith Intent to Distribute
DARRIN HARRIS                                       Controlled Substances)
JERMAINE NEWELL
FRANK BIGGS                                         18 U.S.C. § 2
KELLY MCGILL                                        (Aiding and Abetting)



                                          INDICTMENT

       The Grand Jury charges:

                                        COUNT ONE
 (Conspiracy to Distribute and to Possess with Intent to Distribute Cocaine and Cocaine Base)

       1.      From approximately November 2019 through on or about March 17, 2020, the

exact dates being unknown to the Grand Jury, in the District of Connecticut and elsewhere, the

defendants, LUIS CARRASQUILLO, a/k/a "Cuchi," JASHUA CARRASQUILLO, a/k/a "Chuy,"

AARON CLAYTON, a/k/a "Ace," DARRICK SHELBY, a/k/a "Butch," and "Butchy Brown,"

HECTOR UMPIERRE, DARRIN HARRIS, JERMAINE NEWELL, FRANK BIGGS, and

KELLY MCGILL, together with others known and unknown to the Grand Jury, did knowingly

and intentionally conspire to violate the narcotics laws of the United States.

       2.       It was a part and an object of the conspiracy that the defendants LUIS

CARRASQUILLO, a/k/a "Cuchi," JASHUA CARRASQUILLO, a/k/a "Chuy," AARON
              Case 3:20-cr-00100-KAD Document 1 Filed 06/30/20 Page 2 of 7



CLAYTON, a/k/a "Ace," DARRICK SHELBY, a/k/a "Butch," and "Butchy Brown," HECTOR

UMPIERRE, DARRIN HARRIS, JERMAINE NEWELL, FRANK;_ BIGGS, and KELLY

MCGILL, together with others known and unknown to the Grand Jury, would distribute and

possess with intent to distribute controlled substances, namely cocaine base ("crack cocaine") and

cocaine in violation of Title 21, United States Code, Section 841(a)(l).

                                  Cocaine Quantity Allegations

        3.        Defendants   LUIS      CARRASQUILLO,            a/k/a    "Cuchi,"     JASHUA

CARRASQUILLO, a/k/a "Chuy," and AARON CLAYTON, a/k/a "Ace," knew from their own

conduct as members of the narcotics conspiracy charged in Count One and from the reasonably

foreseeable conduct of other members of that conspiracy that the conspiracy involved five

kilograms or more of a mixture and substance containing detectable amount of cocaine, a Schedule

II controlled substance, contrary to the provisions of Title 21, United States Code, Section

841 (b )(1 )(A)(ii)(II).

         4.       Defendants DARRICK SHELBY, a/k/a "Butch," and "Butchy Brown," and

FRANK BIGGS knew from their own conduct as members of the narcotics conspiracy charged in

Count One and from the reasonably foreseeable conduct of other members of that conspiracy that

the conspiracy involved 500 grams or more of a mixture and substance containing detectable

amount of cocaine, a Schedule II controlled substance, contrary to the provisions of Title 21,

United States Code, Section 841(b)(l)(B)(ii)(II).

         5.       Defendant JERMAINE NEWELL knew from his own conduct as a member of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable conduct of other

members of that conspiracy that the conspiracy involved a mixture and substance containing a



                                                 2
             Case 3:20-cr-00100-KAD Document 1 Filed 06/30/20 Page 3 of 7



detectable amount of cocaine, a Schedule II controlled substance, contrary to the provisions of

Title 21, United States Code, Section 841(b)(l)(C).

                                Cocaine Base Quantity Allegations

        6.      Defendants AARON CLAYTON, a/k/a "Ace," and DARRICK SHELBY, a/k/a

"Butch," and "Butchy Brown," knew from their own conduct as members of the narcotics

conspiracy charged in Count One and from the reasonably foreseeable conduct of other members

of that conspiracy that the conspiracy involved 280 grams or more of a mixture and substance

containing a detectable amount of cocaine base ("crack cocaine"), a Schedule II controlled

substance, contrary to the provisions of Title 21, United States Code, Section 841 (b )(1 )(A)(iii).

        7.       Defendants HECTOR UMPIERRE, FRANK BIGGS, and KELLY MCGILL knew

from their own conduct as members of the narcotics conspiracy charged in Count One and from

the reasonably foreseeable conduct of other members of that conspiracy that the conspiracy

involved a mixture and substance containing 28 grams or more of cocaine base ("crack cocaine"),

a Schedule II controlled substance, contrary to the provisions of Title 21, United States Code,

Section 841 (b )(1 )(B)(iii).

        8.       Defendant DARRIN HARRIS knew from his own conduct as a member of the

narcotics conspiracy charged in Count One and from the reasonably foreseeable conduct of other

members of that conspiracy that the conspiracy involved a mixture and substance containing a

detectable amount of cocaine base ("crack cocaine"), a Schedule II controlled substance, contrary

to the provisions of Title 21, United States Code, Section 841 (b )(1 )(C).

        All in violation of Title 21, United States Code, Section 846.




                                                   3
            Case 3:20-cr-00100-KAD Document 1 Filed 06/30/20 Page 4 of 7



                                          COUNT TWO
               (Possession with Intent to Distribute 500 grams or More of Cocaine)

       9.       On or about March 17, 2020, the exact dates being unknown to the Grand Jury, in

the District of Connecticut, the defendants LUIS CARRASQUILLO, a/k/a "Cuchi," JASHUA

CARRASQUILLO, a/k/a "Chuy," did knowingly and intentionally possess with intent to

distribute a mixture and substance containing 500 grams or more of cocaine, a Schedule II

controlled substance.

       In violation of Title 21, United States Code, Sections 841 (a)(l) and 841 (b )(1 )(B)(ii)(II),

and Title 18, United States Code, Section 2.

                                         COUNT THREE
             (Possession with Intent to Distribute 28 Grams or More of Cocaine Base)

       10.      On or about February 25, 2020, in the District of Connecticut, the defendants

AARON CLAYTON, DARRICK SHELBY, a/k/a "Butch," and "Butchy Brown," and KELLY

MCGILL did knowingly and intentionally possess with intent to distribute 28 grams or more of a

mixture and substance containing a detectable amount of cocaine base ("crack cocaine"), a

Schedule II controlled substance.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(B)(iii) and

Title 18, United States Code, Section 2.

                                          COUNTFOUR
             (Possession with Intent to Distribute 28 Grams or More of Cocaine Base)

       11.      On or about February 23, 2020, in the District of Connecticut, the defendants

AARON CLAYTON, a/Ida "Ace," and HECTOR UMPIERRE did knowingly and intentionally

possess with intent to distribute 28 grams or more of a mixture and substance containing a

detectable amount of cocaine base ("crack cocaine"), a Schedule II controlled substance.


                                                  4
          Case 3:20-cr-00100-KAD Document 1 Filed 06/30/20 Page 5 of 7



       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(B)(iii) and

Title 18, United States Code, Section 2.

                                  FORFEITURE ALLEGATION
                                 (Controlled Substances Offenses)

        12.    Upon conviction of one or more of the controlled substance offenses alleged m

Counts One through Four of this Indictment, the defendants LUIS CARRASQUILLO, a/k/a

"Cuchi," JASHUA CARRASQUILLO, a/k/a "Chuy," AARON CLAYTON, a/k/a "Ace,"

DARRICK SHELBY, a/k/a "Butch," and "Butchy Brown," HECTOR UMPIERRE, DARRIN

HARRIS, JERMAINE NEWELL, FRANK BIGGS, and KELLY MCGILL, shall forfeit to the

United States, pursuant to Title 21, United States Code, Section 853, all right, title, and interest in

any property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of

the violations of Title 21, United States Code, Sections 841 and 846, and any property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of, these

violations and a sum of money equal to the total amount of proceeds obtained as a result of the

offenses, including, without limitation, (1) $1,489 in U.S. currency that was seized from HECTOR

UMPIERRE on or about February 23, 2020 (2) $4,117 in U.S. currency that was seized from

DARRICK SHELBY, a/k/a "Butch," and "Butchy Brown," on or about February 25, 2020, (3)

$71,340 in U.S. currency that was seized from LUIS CARRASQUILLO, a/k/a "Cuchi," on or

about March 17, 2020, (4) $34,500 in U.S. currency that was seized from AARON CLAYTON,

a/k/a "Ace," on or about March 17, 2020.

        13.     If any of the above-described forfeitable property, as a result of any act or

omission of the defendants, cannot be located upon the exercise of due diligence, has been

transferred, sold to, or deposited with a third party, has been placed beyond the jurisdiction of the


                                                   5
          Case 3:20-cr-00100-KAD Document 1 Filed 06/30/20 Page 6 of 7



court, has been substantially diminished in value, or has been commingled with other property that

cannot be divided without difficulty, it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p ), to seek forfeiture of any other property of the defendants up

to the value of the forfeitable property described above.

       All in accordance with Title 21, United States Code, Section 853, and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.

                               SECTION 851 INFORMATION

       14.     Pursuant to Title 21, United States Code, Sections 841(b)(l)(A), 841(b)(l)(B) and

851, upon conviction of one or more of the offenses charged in Counts One and Two of this

Indictment, the defendant LUIS CARRASQUILLO, a/k/a "Cuchi," is subject to enhanced

penalties as he has been previously convicted of a serious drug felony, as defined by Title 21,

United States Code, Section 802(57), for which he received sentence of more than 12 months'

imprisonment and for which he was released within 15 years of the commencement to the offenses

charged in Counts One and Two, as set forth more specifically in paragraph 15 below.

        15.    On or about October 20, 2004, the defendant LUIS CARRASQUILLO, a/lda

"Cuchi," was convicted in the United States District Court for the District of Connecticut, Docket

No. 3:04cr49 (JBA), of Managing and Controlling a Room and Enclosure for the Purpose of

Unlawful Storing and Distributing a Controlled Substance, in violation of Title 21, United States

Code, Section 856, which at the time was punishable by up to 20 years of imprisonment and for

which the defendant was sentenced to a term of 57 months of imprisonment and a three-year term

of supervised release, which was reduced to a period of "time served, effective the earlier of March

13, 2008 or as ordered by the Court," by way of an amendment to the judgment dated March 3,



                                                  6
         Case 3:20-cr-00100-KAD Document 1 Filed 06/30/20 Page 7 of 7



2008. On or about March 13, 2008, after having served more than 12 months of that sentence, the

defendant LUIS CARRASQUILLO, a/k/a "Cuchi," was released from this term of imprisonment.

    All in accordance with Title 21, United States Code, Sections 802(57), 841(b)(l)(A),

(b)(l)(B) and 851.

                                                   A TRUE BILL

                                                      /s/
                                                   FORPERSON


UNITED STATES OF AMERICA



  ONARD C. BOYLE
FIRST ASSISTANT UNIT: D STATES ATTORNEY



MARGARET M. DONOVAN
ASSISTANT UNITED STATES ATTORNEY



              PILAR GONZALEZ
              UNITED STATES ATTORNEY




                                               7
